United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.G., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
FORCE LOGISTICS CENTER,
HILL AIR FORCE BASE, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1363
Issued: January 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 16, 2011 appellant filed a timely appeal from the May 2, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying his request for modification of
an OWCP wage-earning capacity determination. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that modification of
OWCP’s wage-earning capacity determination was warranted.

1

20 C.F.R. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In an April 9, 2010 decision,2 the Board
affirmed OWCP’s June 18, 2009 decision on the grounds that OWCP properly reduced
appellant’s compensation effective June 18, 2009 based on his capacity to earn wages in the
constructed position of escort vehicle driver.3 The Board found that OWCP properly relied on
the opinion of appellant’s rehabilitation counselor that he was vocationally capable of
performing the position of escort vehicle driver. The Board further determined that a review of
the medical evidence revealed that appellant was physically capable of performing the position.4
The Board noted that, in a September 30, 2008 report, Dr. Bermudez reviewed the descriptions
of several driving positions provided by appellant’s vocational rehabilitation counselor and
opined that appellant was able to perform work as a chauffeur or tractor-trailer driver with
restrictions of no lifting over 20 pounds. The Board found that the requirements of the positions
of chauffer and tractor-trailer driver were similar to those of the position of escort vehicle driver
and that Dr. Bermudez’ approval of these positions showed that appellant was physically capable
of working as an escort vehicle driver.5 The Board also determined that OWCP properly
calculated the amount of appellant’s wage-earning capacity based on the average weekly salary
of an escort vehicle driver.6 The facts and the circumstances of the case are set forth in the
Board’s prior decision and are incorporated herein by reference.
In several letters dated between September 2010 and March 2011, appellant requested
modification of OWCP’s June 18, 2009 wage-earning capacity determination. He claimed that,
in calculating his wage-earning capacity, OWCP improperly used earnings figures for an escort
vehicle driver. Appellant stated that the December 16, 2008 labor market survey indicated that
2

Docket No. 09-2033 (issued April 9, 2010).

3

OWCP accepted in February 2001 that appellant, then a 34-year-old painter, sustained work-related
de Quervain’s disease of his right arm, bilateral ulnar nerve entrapment and tenosynovitis of his left hand/wrist and
authorized the performance of surgical procedures in July 2001 and April 2002. In a March 11, 2008 work
restrictions report, Dr. Rita Bermudez, an attending Board-certified physical medicine and rehabilitation physician,
opined that appellant could work on a full-time basis with restrictions of sitting up to 7 hours, operating a motor
vehicle at work for up to 5 hours, performing repetitive wrist and elbow movements for up to 4 hours per day and
occasionally pushing, pulling or lifting up to 20 pounds. In a September 30, 2008 report, Dr. Bermudez reviewed
the descriptions of several driving positions provided by appellant’s vocational rehabilitation counselor and opined
that appellant was able to perform work as a chauffer or tractor-trailer driver with restrictions of no lifting over 20
pounds. The positions of chauffer and tractor-trailer driver were sedentary in nature and required driving for almost
an entire eight-hour day. In a June 18, 2009 decision, OWCP adjusted appellant’s compensation effective June 18,
2009 based on his capacity to earn wages as an escort vehicle driver.
4

The position required sitting and driving for most of the eight-hour workday and required occasional lifting of
up to 10 pounds.
5

The Board noted that Dr. Bermudez indicated in March 2008 that appellant could only sit for seven hours per
day and drive at work for five hours per day, but her September 2008 opinion superseded these restrictions. In an
April 6, 2009 report, Dr. Bermudez again indicated that appellant was capable of working as a tractor-trailer driver.
6

The Board stated that a December 16, 2008 labor market survey showed that the entry-level pay for the escort
vehicle driver position varied from $8.00 per hour to $10.73 per hour (the listed pay figures were $10.00, $8.00,
$9.00 and $10.73 per hour). Therefore, an average of these several entry-level rates was calculated at $9.43 per hour
or $377.20 a week.

2

the wages for an escort vehicle driver varied from $8.00 to $18.00 per hour, but that OWCP
improperly used the figure of $9.43 per hour.
In an April 21, 2011 report, Dr. David P. Teicheira, an attending Board-certified internist,
stated that appellant’s pain drawing showed pain in both arms, fairly equally. Appellant reported
that pain limited his ability to drive and that he was capable of lifting medium weights.
Dr. Teicheira indicated that the findings of physical examination revealed that the bulk and tone
of appellant’s upper extremities seemed to be grossly normal and that no focal neurologic
deficits or radicular symptoms were noted. Appellant reported pain on palpation of his wrist and
on active movements of his upper extremities. Dr. Teicheira diagnosed status post bilateral ulna
fractures with residual pain and probable bilateral peripheral neuropathy. He did not provide any
opinion on appellant’s ability to work.
In a May 2, 2011 decision, OWCP denied appellant’s request for modification of its
June 18, 2009 wage-earning capacity determination. It indicated that he had not shown that the
original determination was in error or that he had a material change in his injury-related
condition.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.7 OWCP’s procedure manual provides that, “[i]f a
formal loss of wage-earning capacity decision has been issued, the rating should be left in place
unless the claimant requests resumption of compensation for total wage loss. In this instance the
[claims examiner] will need to evaluate the request according to the customary criteria for
modifying a formal loss of wage-earning capacity.”8
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.9 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.10
In addition, Chapter 2.814.11 of the procedure manual contains provisions regarding the
modification of a formal loss of wage-earning capacity. The relevant part provides that a formal
loss of wage-earning capacity will be modified when: (1) the original rating was in error; (2) the
claimant’s medical condition has changed; or (3) the claimant has been vocationally
7

Katherine T. Kreger, 55 ECAB 633 (2004).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).

9

Stanley B. Plotkin, 51 ECAB 700 (2000).

10

Id.

3

rehabilitated. OWCP procedures further provide that the party seeking modification of a formal
loss of wage-earning capacity decision has the burden to prove that one of these criteria has been
met. If it is seeking modification, it must establish that the original rating was in error, that the
injury-related condition has improved or that the claimant has been vocationally rehabilitated.11
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his wage-earning
capacity. If the actual earnings do not fairly and reasonably represent wage-earning capacity, or
if the employee has no actual earnings, his wage-earning capacity is determined with due regard
to the nature of his injury, his degree of physical impairment, his usual employment, his age, his
qualifications for other employment, the availability of suitable employment and other factors
and circumstances which may affect his wage-earning capacity in his disabled condition.12
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP or to an OWCP wage-earning capacity specialist for selection of a position, listed in
the Department of Labor’s Dictionary of Occupational Titles or otherwise available in the open
labor market, that fits that employee’s capabilities with regard to his physical limitations,
education, age and prior experience. Once this selection is made, a determination of wage rate
and availability in the open labor market should be made through contact with the state
employment service or other applicable service. Finally, application of the principles set forth in
the Shadrick decision will result in the percentage of the employee’s loss of wage-earning
capacity.13
ANALYSIS
In a June 18, 2009 decision, OWCP adjusted appellant’s compensation effective June 18,
2009 based on his capacity to earn wages in the constructed position of escort vehicle driver.
Appellant later requested modification of OWCP’s June 18, 2009 wage-earning capacity
determination.
The Board finds that appellant did not establish that OWCP’s original wage-earning
capacity determination was in error.
OWCP received information in early 2008 from Dr. Bermudez, an attending Boardcertified physical medicine and rehabilitation physician, who found that appellant was not totally
11

See Federal (FECA) Procedure Manual, supra note 8 at Chapter 2.814.11 (June 1996).

12

See Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C. § 8115(a). Wage-earning capacity is a measure of the
employee’s ability to earn wages in the open labor market under normal employment conditions. The job
selected for determining wage-earning capacity must be a job reasonably available in the general labor market in
the commuting area in which the employee lives. Albert L. Poe, 37 ECAB 684, 690 (1986), David Smith, 34
ECAB 409, 411 (1982).

13

See Dennis D. Owen, 44 ECAB 475, 479-80 (1993); Wilson L. Clow, Jr., 44 ECAB 157, 171-75 (1992);
Albert C. Shadrick, 5 ECAB 376 (1953). See also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.8 (December 1993).

4

disabled for work and had a partial capacity to perform work for eight hours per day subject to
specified work restrictions. Appellant’s vocational rehabilitation counselor then determined that
appellant was able to perform the position of escort vehicle driver and found that state
employment services showed that the position was available in sufficient numbers so as to make
it reasonably available within his commuting area.
The Board finds that OWCP properly relied on the opinion of the rehabilitation counselor
that appellant was vocationally capable of performing the escort vehicle driver position.
Moreover, a review of the medical evidence reveals that appellant was physically capable of
performing the position. The position required sitting and driving for most of the eight-hour
workday and required occasional lifting of up to 10 pounds. Appellant did not submit any
evidence or argument showing that he could not physically perform the position of escort vehicle
driver. In a September 30, 2008 report, Dr. Bermudez reviewed the descriptions of several
driving positions provided by appellant’s vocational rehabilitation counselor and opined that
appellant was able to perform work as a chauffeur or tractor-trailer driver with restrictions of no
lifting over 20 pounds.14
Before OWCP and on appeal, appellant alleged that OWCP used an improper figure for
the average wage of the escort vehicle driver position when it calculated his wage-earning
capacity. He stated that the December 16, 2008 labor market survey indicated that the wages for
an escort vehicle driver varied from $8.00 to $18.00 per hour, but that OWCP improperly used
the figure of $9.43 per hour. The Board finds that OWCP properly took figures for entry-level
salaries of an escort vehicle driver and averaged them to equal $9.43 per hour or $377.20 per
week. Although the December 16, 2008 labor market survey suggested that the salary of an
escort vehicle driver could be up to $18.00 per hour, no specific instances of such a high salary
were provided and it was not clear that the $18.00 per hour figure was for an entry-level position
as an escort vehicle driver.
OWCP considered the proper factors, such as availability of suitable employment and
appellant’s physical limitations, usual employment, age and employment qualifications, in
determining that the escort vehicle driver position represented appellant’s wage-earning
capacity.15 The weight of the evidence of record establishes that appellant had the requisite
physical ability, skill and experience to perform the escort vehicle driver position and that such a
position was reasonably available within the general labor market of appellant’s commuting area.
Therefore, OWCP properly based appellant’s wage-earning capacity effective June 18, 2009 on
the escort vehicle driver position. For these reasons, appellant has not shown that the OWCP’s
original determination with regard to his wage-earning capacity was erroneous.
Appellant suggested that there was a material change in the nature and extent of his
employment-related condition and submitted a report of an attending physician. However, this
14

The positions of chauffer and tractor-trailer driver were sedentary in nature and required driving for almost an
entire eight-hour day. The requirements of the positions of chauffer and tractor-trailer driver are similar to those
of the position of escort vehicle driver and therefore the medical evidence shows that appellant was physically
capable of working as an escort vehicle driver.

15

See Clayton Varner, 37 ECAB 248, 256 (1985).

5

evidence does not contain a rationalized medical opinion explaining why an employment-related
condition prevented appellant from performing the escort vehicle driver position or otherwise
establish that OWCP improperly determined appellant’s wage-earning capacity.16 Appellant
submitted an April 21, 2011 report in which Dr. Teicheira, an attending Board-certified internist,
discussed his upper extremity condition. However, Dr. Teicheira did not indicate that appellant
could not work as an escort vehicle driver and his report does not show a material change in
appellant’s injury-related condition.17
Moreover, appellant has not been retrained or otherwise vocationally rehabilitated such
that the position of escort vehicle driver would not be representative of his wage-earning
capacity. For these reasons, OWCP properly found that did not meet his burden of proof to
establish that modification of OWCP’s wage-earning capacity determination was warranted.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that
modification of OWCP’s wage-earning capacity determination was warranted.

16

See Norman F. Bligh, 41 ECAB 230, 237-38 (1989).

17

Dr. Teicheira did not provide any opinion on appellant’s ability to work.

6

ORDER
IT IS HEREBY ORDERED THAT the May 2, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

